Citation Nr: 0919671	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-31 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from January 2, 2002, a rating in excess of 30 percent from 
October 7, 2004, to July 22, 2005, and a rating in excess of 
50 percent from July 22, 2005, forward, for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to September 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  Throughout the appeal period, symptoms of the Veteran's 
PTSD, including frequent panic attacks and social isolation, 
have resulted in occupational and social impairment with 
reduced reliability and productivity.

2.  The Veteran's combined rating never reaches above 60 
percent, and there is insufficient evidence that the service-
connected disabilities render the Veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no 
higher, are met for PTSD. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Duty to Notify and Assist 

In July 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice then required 
for the initial claim of service connection.  Service 
connection was subsequently granted, and the Veteran appealed 
the initial rating.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008).  Therefore, no further notice is needed.

As to VA's duty to assist, VA has done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
VA examination.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002).

Increased Rating 

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in the January 2006 
decision which is currently on appeal.  The rating decision 
assigned an initial rating of 10 percent effective January 2, 
2002, a rating of 30 percent effective October 7, 2004, and a 
rating of 50 percent effective July 22, 2005.  The Veteran 
claims that higher evaluations are warranted.  

The Veteran's PTSD has been evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9400 for General Anxiety 
Disorder, in accordance with the General Rating Formula for 
Mental Disorders.  That formula indicates that a 10 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication; a 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disabling rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.  
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

The evidence indicates that the Veteran's PTSD is manifested 
by chronic anxiety with panic attacks, moodiness/crying 
spells, depression, nightmares, flashbacks, social isolation 
and inability to maintain appropriate meaningful personal 
relationships, and insomnia/sleep disturbance.  The evidence 
also generally indicates that the Veteran's PTSD has not 
resulted in suicidal ideation (with the exception of one 
history in May 2005); risk of harm to self or others; 
impaired impulse control; homicidal thoughts; violence; 
hallucinations; delusions; obsessive/ritualistic behavior; or 
impairment of orientation, grooming/hygiene, memory, thought 
processes, speech, insight, judgment, or concentration.  
Furthermore, thought content is generally found normal, 
though the May 2007 VA examination record does report that 
the Veteran had preoccupation with one or two topics, 
ruminations, and poverty of thought, and affect is generally 
found congruent with mood and is never found flat, though it 
is found constricted in December 2004 and May 2007.  

The evidence also documents that the Veteran worked part-time 
until September 2005, when he was terminated due to missing 
too much work.  See January 2006 S. statement.  Since that 
time, the Veteran has occupied some of his time doing 
volunteer activities, though he has generally spent most of 
his time alone.  The evidence suggests that the Veteran has 
not worked since September 2005, and May 2007 VA examiner has 
opined that is not likely that the Veteran would be able to 
maintain gainful employment due to his inconsistency in 
reporting for work.  

Finally, the evidence reflects the assignments of global 
assessment of functioning (GAF) scores of 50 in October 2004, 
40 in May 2005, 40 and 48 in August 2005, 45 in September 
2006, 48 in May 2007, and 49 in February 2009, and the 
assessment of severe PTSD in May 2007.  

After review of the evidence, the Board finds that a 50 
percent rating is warranted for the entire appellate period 
based on the consistent evidence of chronic panic attacks, 
social isolation, and disturbances of mood and motivation 
which have led to occupational and social impairment.  A 
rating in excess of 50 percent is not warranted, however, as 
symptomatology does not rise to the level contemplated by the 
rating criteria.  The Board initially notes that the Veteran 
has been predominantly assigned GAF scores between 45 and 50, 
which correspond to "serious symptoms or any serious 
impairment in social, occupational, or school functioning" 
and has been assessed with "severe" PTSD.  GAF scores and 
an examiner's assessment of the severity of the condition 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in 
part, because the scores and assessments are generally based 
on the Veteran's symptoms that particular day, rather than 
based on any long-term symptomatology.  

The Veteran's symptomatology does not approximate the 
criteria for a rating in excess of 50 percent.  The evidence 
of record does not suggest that the Veteran has obsessional 
ritual, impaired speech, violent episodes, a thought 
disorder, hallucinations, violent outbursts, or homicidal or 
recurrent suicidal ideation, and the medical evidence 
consistently documents that the Veteran is well-groomed, neat 
in appearance, and oriented to person, place, and time.  
Additionally, although the evidence indicates that the 
Veteran has "frequent" panic attacks, there is no 
indication that the panic attacks affect the Veteran's 
ability to function independently; rather, the evidence 
indicates that the Veteran is still able to volunteer and 
perform, independently, his activities of daily living.  

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board notes that the Veteran is no longer employed (and 
has not been employed full-time at any point during the 
appellate period) and that a VA examiner has opined that it 
was not likely that the Veteran would be able to maintain 
gainful employment because it was unlikely that he would find 
a job that would tailor to his inconsistency.  This opinion 
does not appear to be based on any psychiatric findings, 
however, it appears to be solely a restatement (and in part 
misstatement) of the January 2006 statement from the 
Veteran's former employer, and the Board notes that neither 
statement/opinion links the Veteran's "inconsistency" to 
his PTSD - no reason for the inconsistency is provided.  As 
such, the Board finds that the examiner's opinion is not 
probative evidence of unemployability due to PTSD.  There is 
also no indication that his PTSD has required frequent 
periods of hospitalization for treatment.  As such, there is 
no suggestion in the record that this condition presents such 
an unusual disability picture that the application of the 
regular schedular standards has been rendered impractical.

In sum, although the evidence indicates that the Veteran's 
PTSD results in some deficiencies, particularly mood and 
personal relations, on the whole the evidence does not 
approximate the disability picture contemplated by the 70 
percent rating at any time during the appeal.  Thus, the 
Board finds that a rating of 50 percent, but no higher, is 
warranted for the Veteran's PTSD.  

TDIU

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In February 2006, the AOJ sent a letter to the Veteran 
providing notice of what was required to establish a claim of 
TDIU.  He was provided the criteria used to determine 
entitlement, and he was informed of the evidence needed to 
demonstrate, of his and VA's respective duties in obtaining 
evidence, and of the types of relevant evidence that he 
should provide, or ask the VA to obtain for his claim of 
TDIU.  In March 2006, the Veteran was provided notice of the 
regulations on how disability ratings and effective dates are 
assigned.  Although the notice did not predate the initial 
adjudication (rather it ran concurrent with it), no prejudice 
resulted as the claims were subsequently readjudicated 
without taint from the prior decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records.  Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002).

TDIU entitlement

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Service connection is in effect for PTSD (at 50 percent) and 
tinnitus (at 10 percent) with a combined rating of 60 
percent.  Because the Veteran's combined rating has never 
reached 70 percent, TDIU is only available if the Veteran has 
been rendered unemployable solely due to the service-
connected disability regardless of the total rating 
percentage currently assigned.  In other words, TDIU is only 
available if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted.  While the service-
connected conditions, primarily the PTSD, cause some economic 
inadaptability, this is taken into account in the evaluation 
assigned, and the evidence of record includes no probative 
findings of unemployability due to the service-connected 
disabilities (as discussed above).  In sum, the evidence of 
record does not include evidence that would take the 
Veteran's case outside the norm.  Accordingly, a total 
disability rating based upon individual unemployability due 
to a service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

ORDER

A rating of 50 percent, but no higher, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



TDIU is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


